UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20429 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-197478 AMERICAN RENAISSANCE CAPITAL, INC. (Exact Name of Registrant as Specified in Its Charter) California 47-1318508 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3699 Wilshire Blvd., Suite 610 Los Angeles, California 90010 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (310) 895-1839 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes¨Noþ Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes¨Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, as of December 31, 2015, was unknown because the shares of the company common stock are yet to be traded or listed on any exchange. Number of shares outstanding of the registrant’s common stock as of December 31, 2015:85,376,000 shares. DOCUMENTS INCORPORATED BY REFERENCE None AMERICAN RENAISSANCE CAPITAL, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Form 10-K Item Number: Page No. PART I Item 1. Business 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 28 Item 2. Properties 28 Item 3. Legal Proceedings 28 Item 4. Mine Safety Disclosures 29 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7a. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9a. Controls and Procedures 19 Item 9b. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accountant Fees and Services 24 PART IV Item 15. Exhibits and Financial Statement Schedules 25 Signatures 26 PART I ITEM 1. BUSINESS Overview American Renaissance Capital, a development stage company, was formed to own and hold properties, assets and investments by (1) acquiring, rehabilitating and reutilizing dilapidated or abandoned properties; (2) acquiring and restructuring troubled businesses; (3) socially conscious venture capital activities; (4) opportunistic private equity activities; (5) job-creating and community-empowering investments; and (6) general business-process-improvement through partnerships, mergers and acquisitions, (re)capitalizations and investments. We promote “Inner-City Economics” across America’s urban, underserved and distressed communities. Our acquisitions and investments catalyze other private investments into the target market and significantly contribute to the target market broader neighborhood revitalization strategy because of our model that (1) transform employees of our acquires into entrepreneurs co-owners of each of the businesses, and (2) providing catalyzing flexible low-cost and low-barrier capital to low-income employees to participate in equity ownership of their employer. Our Company was formed in the State of California as a for-profit company on February 15, 2012 and established a fiscal year end of December 31. On March 1, 2012, our incorporator adopted our bylaws and appointed our President and CEO. Our principal executive office is located at 3699 Wilshire Blvd., Suite 610, Los Angeles, California 90010.Our main telephone number is (310) 895-1839. Operations American Renaissance Capital, a development stage company, was formed to own and hold properties, assets and investments. American Renaissance Capital operates a vertically integrated private equity firm with operational capacity to turnaround distressed businesses. American Renaissance Capital, founded in 2012, was built upon a cost-conscious financial model designed to control/reduce cost, streamline operations, manage and improve the fortunes of distressed companies on lean budget. The company intends to concentrates on direct investments in distressed businesses, managing secured and unsecured loan assets with equity investments target companies, and controlling interests in most of the investees. Our operations will be conducted on four platforms comprising Private Equity, Real Estate, Investments, and Mezzanine Finance. We identify and acquire businesses which fit our investment/acquisition criteria, then restructure the businesses or improve their operations and sell them for profit or hold them for cash flow. We started executing the critical parts of our business plan since September 19, 2014. To date, we have identified, evaluated and tried (without success) to acquire (1) Mars Auto & Parts, an aftermarket auto parts dismantling and recycling business located in Sun Valley, California; (2) Eastern Buffet, a Chinese buffet-style restaurant located in Paramount, California; (3) Pico Ranch Market, a West Los Angeles produce market; (4) La Mexicana Supermarket, a produce market located in Long Beach, California; (5) Carniceria Market, a healthy-food supermarket for $89,000 plus inventory of $30,000; (6) Gold Strike Market for $695,000 plus inventory of $90,000; and (7) La Bodega Ranch Market, a meat and produce market located at 6888 Long Beach Blvd., Long Beach, CA 90805, for $400,000 with $85,000 in inventory. On the healthy-food businesses including Gold Strike Market, Carniceria Market, and La Bodega Ranch Market, we were unable to close the acquisitions due to our inability to meet the banks’ strict financing requirements. We currently have made offers on several other businesses that fit our investment/acquisition criteria, but so far, we have not been able to close on any of these opportunities. We have had limited operations and have limited financial resources. We have not established sufficient source of equity or debt financing for any of our targeted acquisitions. Our operations to date have been devoted primarily to start-up and development activities and sparse acquisitions which include those shown below: On September 16, 2014, we acquired Manquest Marketing Inc. (Manquest Marketing), a Nevada based company for $4,300. We believe that the acquisition could help us in our business development initiative. On September 22, 2014, we paid CCB, a California business development firm the sum of $3,250 to assist us to build-out Manquest Marketing as a full-service business consultancy. On March 13, 2015, we acquired Onlinestudentresumes.com and Collegeresume.net, both of which are web-based professional development businesses, for $1,300. As at the time of this filing, none of these acquisitions has generated any revenue for the company. While we are still working on turning each of these businesses into a revenue center, there is no guarantee that any of them would generate any revenue in the near future. Going forward, we plan to focus our business operations on executing our business plan.
